Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/777078 
    
        
            
                                
            
        
    

Parent Data15777078, filed 05/17/2018 is a national stage entry of PCT/FR2016/052981, International Filing Date: 11/17/2016claims foreign priority to 1561067, filed 11/17/2015. 




Status of Claims

Claims 16 and 19-25 are pending.
Claims 16, 19-22 were rejected.
Claims 23-25 were withdrawn from consideration as non-elected invention.  
No claim is allowed. 

Election of Invention and Species

Previously, Applicants elected group I, claims 16-22 and treatment of age-related macular degeneration by mirabegron.

Mirabegron is also known as Betmiga.TM. Betanis.TM. or Myrabetriq.TM.. Mirabegron (YM-178, CAS #223673-61-8), 2-amino-N-[4-[2-[[(2R)-2-hydroxy-2-phenylethyl] amino] ethyl] phenyl]-4-thiazoleacetamide, is a beta-3-adrenoreceptor agonist


Mirabegron

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale


Response to Remarks.

Applicants response filed on 07/12/2021 is acknowledged.   Applicant’s arguments were considered and were found persuasive.  Examiner agrees that new reference Iokawa et al does not teach not claimed invention as argued.  Therefore, previous rejection is withdrawn.  Rao teaches methods of treating a beta-3-adrenoreceptor-mediated disorder comprising administering to a subject having or suspected of having such a disorder, a therapeutically effective amount of a compound as disclosed herein or a pharmaceutically acceptable salt, solvate, or prodrug thereof. [0072].
Instant specification discloses Mirabegron for the treatment of age-related macular degeneration by measurement of lysomal pH of RPE and measurement of Cathepsin B and effect of agonists on Lipofuscin accumulation in RPE.  [0135]-0140]. , [0015] and [0076].  Mirabegron reduced the accumulation of lipofuscin by RPE cells [0141] and fig. 3.  


Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2013/0281498; also published as US Patent 9,029,407), Steinle et al. (Experimental Eye Research, Academic Press LTD, London, 2005, 80(1):83-91, IDS dated 07/19/2018).  These references teaches a method for treating a retinal disease in a subject, comprising administering to the subject (R)-2-(2-aminothiazol-4-yl)-4'-[2-[(2-hydroxy-2-phenylethyl) amino] ethyl] acetic acid anilide which embraces Applicants claimed invention of treating. See the entire documents. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
In regards to claims 16 and 19, Rao et al teaches Mirabegron (YM-178, CAS #223673-61-8), 2-amino-N-[4-[2-[[(2R)-2-hydroxy-2-phenylethyl] amino] ethyl] phenyl]-4-thiazoleacetamide, is a beta-3-adrenoreceptor agonist.  [0003].
Rao teaches methods of treating a beta-3-adrenoreceptor-mediated disorder comprising administering to a subject having or suspected of having such a disorder, a therapeutically effective amount of a compound as disclosed herein or a pharmaceutically acceptable salt, solvate, or prodrug thereof. [0072].
but are not limited to neurogenic inflammation, regulation of intraocular pressure, diabetic complications such as retinopathy, nephropathy, neuropathy, cataracts, muscle wasting, urinary incontinence, wound-healing, and/or any disorder which can lessened, alleviated, or prevented by administering a beta-3-adrenoreceptor modulator. [0073].
In regards to claims 16 and 19, Rao further teaches a method of treating a beta-3-adrenoreceptor-mediated disorder comprises administering to the subject a therapeutically effective amount of a compound as disclosed herein, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, so as to affect: (1) decreased inter-individual variation in plasma levels of the compound or a metabolite thereof; (2) increased average plasma levels of the compound or decreased average plasma levels of at least one metabolite of the compound per dosage unit; (3) decreased inhibition of, and/or metabolism by at least one cytochrome P.sub.450 or monoamine oxidase isoform in the subject; (4) decreased metabolism via at least one polymorphically-expressed cytochrome P.sub.450 isoform in the subject; (5) at least one statistically-significantly improved disorder-control and/or disorder-eradication endpoint; (6) an improved clinical effect during the treatment of the disorder, (7) prevention of recurrence, or delay of decline or appearance, of abnormal alimentary or hepatic parameters as the primary clinical benefit, or (8) reduction or elimination of deleterious changes in any diagnostic hepatobiliary function endpoints, as compared to the corresponding non-isotopically enriched compound.  {0074].
In regards to claims 21 and 22, Rao teaches administration topically into the eye by various methods. It teaches formulations suitable for topical administration include liquid or semi-liquid preparations suitable for penetration through the skin to the site of inflammation such as gels, liniments, lotions, creams, ointments or pastes, and drops suitable for administration to the eye. [0062] to [0064].   Furthermore, in regards to claims 21 and 22 drawn to oral or topical administration and unit dosage formulations are those containing an effective dose, of the active ingredients [0065], [0066].  In regards to claim 22, Rao teaches that the compounds can be administered in various modes, e.g. orally, topically, or by injection. [0068].
Ascertaining the differences between the prior art and the claims at issue
While Rao teaches Mirabegron (YM-178, CAS #223673-61-8), 2-amino-N-[4-[2-[[(2R)-2-hydroxy-2-phenylethyl] amino] ethyl] phenyl]-4-thiazoleacetamide, is a beta-3-adrenoreceptor agonist for treatment of beta-3-adrenoreceptor-mediated disorders, which can lessened, alleviated, or prevented by administering a beta-3-adrenoreceptor modulator mirabegron (elected species).   
Rao et al does not explicitly teaches treatment of macular degeneration or age related degeneration by mirabegron.  
Rao inherently teaches treatment of age-related macular degeneration Mirabegron.
Products of same compound cannot have mutually exclusive properties. (Explained in detail later in this action).
Steinle et al. teaches that beta-adrenergic receptors effect age-related degeneration which is the main cause of blindness in the elderly population.  It teaches that beta-adrenergic receptor stimulation contribute to chorodal endothelial cell invasion, proliferation and elongation in vitro and therefore, may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. (Abstract).  The increased cell elongation
Steinle et al teaches that age-related macular degeneration is the predominant cause of blindness in the elderly population.  While retinal endothelial cells certainly may be involved in retinopathy, the endothelial cells lining the primary vascular bed of the eye, the choroid, are more likely to be involved in neovascularization associated with age-related macular degeneration. (Introduction).
Steinle et al. teaches that β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. Steinle et al. teaches that the beta3-receptor agonist also produced a significant increase in cell elongation of choroidal endothelial cells. It concludes that beta 3-adrenergic receptors contribute to choroidal; endothelial cell invasion, proliferation and elongation in vitro and therefore may be as an additional factor involved in the neovascularization which is noted in age-related macular degeneration.  See page 90 right column, continued to page 91 where it concluded).  
Therefore, a person skilled in the art would be motivated to administer mirabegron which is a beta 3-adrenergic receptor to treat age-related macular degeneration. 
 It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to treating a retinal disease in a subject, comprising administering to the subject mirabegron or a pharmaceutically acceptable salt or solvate thereof, age-related macular degeneration, because (1) Rao teaches that mirabegron is a beta-3-adrenoreceptor agonist and teaches treatment of retinopathy (2) Steinle et al. β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. Steinle et al. teaches that β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. 
One skilled in the art at the time the invention was filed would have motivation and reasonable expectation of success to treat AMD by administration of compound Mirabegron to lower pHl in RPE cells and/or restores the degradative capability of the perturbed lysosomal enzymes can be determined readily by those with ordinary skill in the clinical art of treating retinal disease, including macular degeneration.   A person skilled in the art would easily determine optimum dosages, dosing methodologies and repetition rates. Repetition rates for dosing can be readily estimated based upon measured residence times and concentrations of the drug in bodily fluids or tissues.  
A person skilled in the art would have reasonable expectation of success to add the teachings of Rao and Steinle to treat AMD who need such treatment. 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art with at the time the invention was filed would have reasonable expectation of success to treat age-related macular degeneration or macular degeneration by using 3-beta adrenergic receptors, Rao et al. teaches that Mirabegron which is a 3-beta adrenergic receptor agonist for treatment of retinopathy.  A person skilled in the art at the time the invention was filed would apply teachings of Rao et al., Steinle et al. and Oikawa et al for treating a retinal disease as claimed.  Since CL316243 is a highly potent selective β3-adrenoceptor agonist, mirabegron is expected to treat retinal disease which is a 3-beta adrenergic receptor agonist.   Therefore, for the reasons cited above, a person skilled in the art would have reasonable expectation of success at the time the invention was filed to treat AMD by compound mirabegron as taught by Rao, Steinle and Oikawa et al.
Rao teaches Mirabegron is a beta-3-adrenoreceptor agonist for treatment of beta-3-adrenoreceptor-mediated disorders, which can lessened, alleviated, or prevented by administering a beta-3-adrenoreceptor modulator which is mirabegron (elected species).   Steinle et al. teaches that beta-adrenergic receptors effect age-related degeneration which is the main cause of blindness in the elderly population.  It teaches that beta-adrenergic receptor stimulation contribute to chorodal endothelial cell invasion, proliferation and elongation in vitro and therefore, may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration.   
When the same compound used the property of the compound is considered inherent.  In this case compound mirabegron is expected to possess the same effect. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on (205 USPQ 594, second column, first full paragraph also MPEP § 2112.01 with regard to inherency and product-by-process claims. 
	In addition, it is also noted that “Products of same compound cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
See also MPEP § 2112.01 with regard to inherency and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.  The inherent feature need not be recognized at the time of the invention.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. In re Fracalossi 215 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628